Title: Enclosure: Richard O’Bryen to Mathew and Thomas Irwin, 20 December 1788
From: O’Bryen, Richard
To: Irwin, Mathew,Irwin, Thomas


In Algiers the City of Bondage 
SirsDecember the 20th 1788   
Since my unfortunate lot of Slavery Commenced I have wrote you, many letters, by Every Convenient oppertunity, that has offered, Informing you of many particulars, of my Captivity and Sufferings during a period of three years and five munths, I have now to inform you that I and my Crew are Still in Slavery without any prospect of Ever being Redeemed or have we the Least assurances or Consolation whatsoever, but to all appearance doomed to Slavery We have wrote many petitions to Congress, and by Every oppertunity writes to the American Ambassd. at the Courts of France and Spain, Intreating them to afford us Some Consolation under our Present afflicted Situation, but we have much Reason to Conjecture by thire not writing us that, the[y] have not it in thire power to afford us any Reliefe I write you here the Copy of the petition I Drew up and Sent to Congress but I am affraid it has not had the desired Effect.
But please the Allmighty God that this Comes Safe to hand I hope you will put the whole Contents, in the public papers So that the United States, may See and know that thire Countrymen is in Slavery and that we Consider the[y] are in Duty bound to Extricate us from Slavery.
Copy of oure petition to Congress, dated Algiers Sept. the 16th 1788.
N.B. this is the 5th Petition I wrote to Congress.
The Honourable the Continential Congress of the United States of America Is Humbly Submited the petition of the Americans in Slavery in Algiers, and a narrative of our Captivity, by the Algerine Corsairs.
Viz. the Ship Dauphin Richard OBryen Master—Belonging to Mr Mathew and Ths Irwins merchants of the City of Philadelphia, was Captured the 30th July 1785 by and Algerine Corsaire

Fifty Leauges to the westward of Lisbon, and on the 16th of August was brought into Algiers where we were made Slaves of to this Regency.
The Schooner Maria Isaac Stephens Master Belonging to Mr William Foster of Boston in Massachusetts, was Captured the 25th July 1785, & brought to Algiers and Condemned to Slavery.
Humbly Sheweth that your petitioners Situation is truly Miserable and unhappy much beyond our Expr[e]ssion, or your Conception, For Since the unhappy period oure Captivity Commenced we have Experienced nothing but an uninterrupted Scene of Griefe and Misery, and for the major part of oure Slavery, Surrounded with the pest and other Contagious, distempers, which has numbered Six of oure Countrymen, in the Bills of Mortality and has left fifteen of your Unfortunate Subjects in Slavery.
That your petitioners being Sensible of the Multiplicity of Business, that has occupied your attention, Since our lot of Slavery Commenced, and that the United States was Employed on affairs of more Importance, to the Fut[u]re happiness, and welfare of the Rising Empire, So that youre petitioners being fully Sensible, that untill Such time as affairs So important was adjusted at home nothing Could be done abroad.
But now that it hath pleased God, that the new Constitution of a fut[u]re Government is formed and, Ratafied by the United States, your Humble petionerers hopes that, thire unhappy Situation will be taken into Consideration, by the United States in Congress assembled So that ways and Means, will be adopted, for oure Restoration from Slavery, without which we will be Ever wretched and Miserable, and with which we will be Ever Content and Thankful to our Country.
Excuse Haste & a Troubled Mind, I Experience American Independence Let them consider the Basis on which the[y] at first formed thire Empire.
We your Humble Petitioners returns oure Country oure Sincere thanks for the Comfortable provision, that has been allowed us and we are much indebted to your Ambassadors, in Europe For thire particular attention towards us which has helped to alliviate, somewhat our Sufferings, without which allowance and attention, our Lives would be Rendered much

more Burthensome and Unhappy, and we are allso much Indebted to Sundry gentlemen in Algiers for many Favours Rendered us in times of Impending Danger.
Your Most Humble Petitioners further prayes you will consider what our Sufferings must have Been for more then three years in this Country, where we have Experienced Turkish Severity, our Crews being Employed on the most, Laborious, work, Consumeing and declining under the Scorching Heats, of this Climate. Far Distant from our, Families Friends and Connections, without any prospect, of Ever Seeing them more.
But now that the new Constitution of a Fut[u]re Government is Ratafied we hope you will Honourd Sirs, Give Such powers to your Ministers in Europe So as, finally to Extricate your unfortunate petitioners & Countrymen from thire wretched & unfortunate Lot of Slavery.
Honoured Sirs your most Humble Most Obt and UnfortunatePetitioners the Subscribers.


Schooner Marias Crew
Ship Dauphins Crew,


Isaac Stephens Master
Richard OBryen Master


Alexander Forsyth Mate
Andrew Montgomery Mate


George Smyth Mariner
Charles Colvill Carpenter


James Cathcart Do
Philip Sloan, Mariner


James Hermit Do
John Robertson Do


John Gregory Do
James Patterson Do



Pelig Lorin Do



James Hull Do



Jacobus Tessanier Do


In the year 1787 there was Swipt of by the pest in Algiers 650 Christian Slaves and 19,000 Moors & Jews.
Mortality of the Ship Dauphins Crew, as Viz.
Robert McGinnis, Died with the pest, the 25th June 1787
John Dorin Died of the pest the 1st July Do
Peter Smyth Died the 18th of January Do
Passenger, Capt. Zacharias Coffin of Nantucket Died the 2nd Novbr 1787
Edward ORielly Died with the pest the 6th June 1788.
William Healing Died with the pest the 8th May 1788.
In the year 1788 Died of the, pest, 187 Christians & 1500 Moors.
So that Honoured Sirs there is Swipt of by the pest &c. 6 of

youre Countrymen, and in all there is at present, 15, in Slavery, whose Lives in A Great Measure, Seems Burthensome, in thire Present, Situation, A charitable Subscription may be Set on foot and we Redeemed years past, but our prospect of being Redeemed is but very Little, particularly as it has been, Said by Mr Adams, that by Redeeming us would be Detrimential to the making A peace I must needs Observe that our Redemption by no means Concerns a peace For in Algiers it is Quite two Different Negotiations, it allways has been A Custom with all nations to Redeem thire Subjects as Soon and on the Best terms the[y] Could, only Sirs Consider whether 40—or 50 thsd Dollars the Sum asked for us whether it is Sufficient, to Induce this Rich Regency to make a peace with America, I will say with Safety that Algiers is the Richest City of any one place whatsover, there being upwards, of 15 Million of Gold in the Treasury besides Silver & many more Valuable things. Had the Dey or Regency any Idea that the Americans was of this Erronious Opinion, he would never, have any thoughts, of making a peace.
Mr Irwins at present it Blows a heavy Gale of wind, at Algiers.
I have Further to observe that when Mr Lamb, was in Algiers, and assertaining the Sum asked for oure Ransom that the Dey, asked as Viz. 6 thsd Spanish Dollars for Each master 4 thousd Do for Each mate and 1500 for Each mariner, add to this 18 Prct, a duty or Fees to Sundry officers, Mr Lamb Signified that the price was very Great. The Dey Said that is the price I ask for yr countrymen but Signified ther not willing to Let us go at that price. Saying he wanted us, in his marine, and had Bread & olives, Enough for us. this was in April 1786, when there was 3 thousand Slaves in Algiers, but Since that favourable period for the Redemption of Slaves, the Spaniards, Neopolitans Geneways Russians, and many other nations, has Redeemed thire people from Slavery, and the pest and other contagious, distempers, has Carried of 1000 Slaves the Neopolitans thought very Different from the Americans, for Humanity Induced them to Redeem thire people first & try for a peace afterwards, but in the Latter the[y] did not Succeed For there was many Obstacles, in thire way which is Needless for me to Explain.

But the Spanish & Neopolitan Redemption, was but Short, or Trifling, from what the Dey asks for the americans, Considering that, the Spaniards Redeemed near 400 Captives & the Neopolitans 200, amongst these were upwards of 150 very old men, many of them Going on Crutches, Consider Sirs these Great numbers, which by Taking So many the[y] are Generally Let Go on & average, much Cheaper then a few, that is all young & Hearty Seamen and in Algiers Christians that is Captured, out of the Strights, thire Redemption is higher then those Captured within the Strights, Indeed the Dey & Regency acts Respecting the Release of Christian Slaves, some what, in the Line of a Mercht for we are considered, as India Goods. at present there is but 600 Christian Slaves in Algiers & the Major part, is Deserters from the Spanish Garrison of Oran, the Desert to the Algerines, & is immediately made Slaves of, For some munths past it was with Difficulty the Dey was prevailed, on, to admit a Slave to be Redeemed, about 3 munths past A Siccilian Capt. of a Mercht Craft was Redeemed at the price of 4500 Spanish Dollars, this Capt. was very aged, & nearly Dead.
Slaves is Very Scarce here and is much wanted to Do Bylic Duty for it is the Slaves that Builds Rigs & fits, all the Cruisers Compleat for Sea, & that builds all the Fortifications and in Short does Every public Duty whatsoever, which has been allways Customary, in this Singular and Dreaded City, the Scourge & Terror, of the Christian nations. be assured Sirs, that, you Can have no Idea, how, Clever those people are, and how artfully the[y] manage the Christian nations, to obtain presents &c. Vast Sums of Money, It was the opinion of a worthy Mercht Mr Woulfe that the United States might obtain a peace with this Regency for the Sum, of 60—or 70 thousand pounds Sterling, & allso, oure Redemption Included, that is if the affaire was well managed, for Much Depends on knowing the proper Channels for Laying the Foundation of a peace with this Regency, I have, been very attentive to try to Study and Learn the ways of those people Relative to Christian nations.
The Foundation of all Treaties Redemptions or any Business whatsoever Should be Laid by Some Consul or person in Algiers, that had a thorough Knowledge, of those people, and after the Foundation is Laid & the Heads of the Negotiation adjusted then, the Ambassador may Come and put, a finishing

Stroke to the Business But Coming to Algiers as Mr Lamb Did is not the way, of Doing business here Money is the God of the Algerines & Mahomet thire prophet, you Must Either thrash them well or pay them well & on all occasions make Valuable presents.
At present Algiers has but 7 Cruisers, which carries from 32 Guns to 12. The[y] have allso 5 Row Gallies & about 60 Gun boats to protect the City & Bay, this is the whole marine of the Algerines for Since I have been a slave the[y] have Lost 4 Saile of thire best Cruisers, but the[y] will Shortly increase thire marine, Tunis is Little noticed or thought of by America inasmuch as the[y] have not taken Any American Vessel; but I have to inform you that the[y] are as much to be Dreaded as the Algerines, for Tunis has 16 Saile of Fine Cruisers which Roves those Strights but thire attention is Drawn towards the Mercht Vessels belonging to the Vinitians.
If the portugeese was active the[y] might keep the Algerines more Confined, but, the portugeese or Spaniards, or any of those nations in the Strights knows nothing about Cruisers. The portugeese in Summer anchor at Gibralter, but Goes away in the winter, at Present there is 3, Algerine Cruisers out the Rest has Returned, the[y] were out the Strights of Cape ⟨illegible⟩ and of Lisbon, but meeting a severe Gale of wind the[y] were much Shattered & has Come in again without Capturing any vessel, but I am Surprized that American vessels Runs Such Great Risques, not one that Comes into the Meditiranian or Cadiz or Gibralter but what the Algerines, has notice, of, For people Coming here Trading in order to, Ingratuate themselves, the[y] Gives these Informations, it is Difficult to avoid these Cruisers American masters Should be very Gaurded, and them that has Meditteranian passes Should Compare them, with Several passes & See the[y] Exactly fit & that there is no Deficiency whatsoever if there is the Least it is a sufficient pretence for the Algerine to bring them in & the Cargo is Condemned, as many is, at present under, the above pretence a Dutch Vessel is brought in here & her Cargo which is worth 60 thsd Dollars is Condemned, American Vessels Should be Shure thire pass, Register & all papers, Should Correspond & by no, means to have American Colours on board, or any American trophys on the Vessel for if brought in the Consul English

would not be favourable, if he Suspected, any thing So that, I would not advise any one to Frequent these Strights, & Coming to Europe or Going to America to Keep well to the No. fearing the portugeese would not watch the Strights well, part of this paragrafe you may alter but it is very Requisite to Communicate these precautions &c. to the masters and Merchts of America.
I intreat you Sirs, to Remind Congress of our Situation & allso to apply to the Governor & assembly of Pensylvania & allso, to petition, and, Intreat the Merchts Masters & all the Mercantile Line of Philadelphia, to make application to Congress for the Release of thire Unfortunate Countrymen, that is Suffering in Captivity, if you do not pressingly, apply to Congress to Empower thire Ministers in Europe to, Redeem us, be assured Sirs oure Situation will be buried In Oblivion and we Doomed to Slavery for Life Since I have been in Algiers I have not Recd any Letter or acct of you whatsoever notwithstanding I have wrote you I Dare Say 30 Letters, & made Every Enquiry in my power I hope Sirs you will afford me Some Consolation & Give me Some Assurances of Relief So as that I may once more have, the Happiness of Visiting my Esteemed City of Philadelphia Direct for me under Cover to Mr Carmichl the American Ambassador at Madrid or to Ths Jefferson Esqr. American Ambassador at Paris, or to any person at Gibralter or Mersilles My Best Respects to youre Familys Remember me to Capt. Geddis & Capt. Keane & Deal To all Friends & well wishers, my Crew Joins me with thire best Respects, to you Esteemed Sirs Your Most Obt and Most Humble and Unfortunate &c. Servt

Richard OBryenSlave to the Bylic at Algiers, in Barbary

